      Case 6:19-cv-00044-ADA Document 169 Filed 04/09/21 Page 1 of 1




                UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF TEXAS
                       WACO DIVISION
ESW HOLDINGS, INC.                  §
                                    §         CIVIL NO:
vs.                                 §         WA:19-CV-00044-ADA
                                    §
ROKU, INC.                          §


                        LIST OF WITNESSES

FOR   PLAINTIFF                         FOR DEFENDANT
1.    Larry Alan Westerman              1.  Larry Burdick - by Zoom
2.    Mark Tait                         2.  Aimee Viles (depo)
3.    Aimee                             3.  Aslam Khader (depo)
      Gariepy-Viles(depo)
4.    Aslam Khader (depo)               4.     Tipton Cole
5.    Dr. Michael Shamos - by           5.     John Bone
      Zoom
6.    Marcus Reading                    6.     Jeffrey Harper (depo)
7.    Neeraj Gupta                      7.     Michael Wyse (depo)
8.    Dr. Michael Shamos - by           8.     Peter Low (depo)
      Zoom for Rebuttal
9.                                      9.
10.                                     10.
11.                                     11.
12.                                     12.
13.                                     13.
14.                                     14.
15.                                     15.
